301 F.2d 255
112 U.S.App.D.C. 173
Henry S. BUSH, Appellant,v.UNITED STATES of America, Appellee.
No. 16544.
United States Court of Appeals District of Columbia Circuit.
Argued March 1. 1962.Decided March 15, 1962, Motion for Reconsideration DeniedMarch 29, 1962,

Appeal from the United States District Court for the District of Columbia; Joseph R. Jackson,District Judge.
Mrs. Dovey J. Roundtree, Washington, D.C., for appellant.
Mr. William H. Collins, Jr., Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Nathan J. Paulson and Harold H. Titus, Jr., Asst. U.S. Attys., were on the brief, for appellee.  Messrs. Charles T. Duncan, Principal Asst. U.S. Atty., Frank Q. Nebeker and Anthony G. Amsterdam, Asst. U.S. Attys., also entered appearances for appellee.
Before EDGERTON, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
This is an appeal from a conviction for violation of the abortion statute, D.C.Code, 22-201 (1961).  One Hunt was convicted as the person who performed the abortion, cf. Hunt v. United States, 1962, 112 U.S.App.D.C.  ,  301 F.2d 255.  Appellant Bush was convicted as the person who procured it.  After considering the contentions advanced by appellant, we find no error affecting substantial rights.


2
Affirmed.